FILED
                            NOT FOR PUBLICATION                             MAY 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NARVIEZ V. ALEXANDER,                            No. 14-15660

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00535-MMD-
                                                 VPC
 v.

JAMES KEENER; et al.,                            MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Miranda Du, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Nevada state prisoner Narviez V. Alexander appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety and due process violations. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Lemire v. Cal. Dep’t of Corr. & Rehab.,

726 F.3d 1062, 1074 (9th Cir. 2013), and we affirm.

      The district court properly granted summary judgment on Alexander’s

deliberate indifference claim, because Alexander failed to raise a genuine dispute

of material fact as to whether defendants knew of and disregarded an excessive risk

to his safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison

official cannot be found liable under the Eighth Amendment . . . unless the official

knows of and disregards an excessive risk to inmate safety[.]”).

      The district court properly granted summary judgment on Alexander’s due

process claim regarding his placement in administrative segregation, because

Alexander failed to raise a genuine dispute of material fact as to whether the

defendants provided him timely notice of the charges against him. See Hewitt v.

Helms, 459 U.S. 460, 476 & n.8 (1983) (due process requirements for placement in

administrative segregation), abrogated in part on other grounds by Sandin v.

Conner, 515 U.S. 472 (1995).

      The district court properly granted summary judgment on Alexander’s due

process claim regarding his disciplinary hearing, because Alexander failed to raise

a genuine dispute of material fact as to whether some evidence supported the

disciplinary board’s findings or whether he was able to call witnesses and present


                                          2                                      14-15660
documentary evidence. See Superintendent, Massachusetts Corr. Inst., Walpole v.

Hill, 472 U.S. 445, 455 (1985) (requirements of due process are satisfied if “some

evidence” supports the disciplinary decision); Wolff v. McDonnell, 418 U.S. 539,

563-70 (1974) (setting forth due process requirements for prison disciplinary

proceedings).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Alexander’s state law claims. See Ove v. Gwinn,

264 F.3d 817, 821, 826 (9th Cir. 2011) (setting forth standard of review and

explaining that “[a] court may decline to exercise supplemental jurisdiction over

related state-law claims once it has dismissed all claims over which it has original

jurisdiction” (citation and internal quotation marks omitted)).

      We reject Alexander’s contentions that the district court improperly weighed

the evidence, decided disputed facts in favor of the moving party, and erroneously

considered unsworn statements.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      All pending motions are denied.

      AFFIRMED.


                                          3                                      14-15660